UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Assets Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover,DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:10/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. TEAM Asset Strategy Fund Annual Report October 31, 2010 Fund Adviser: TEAM Financial Asset Management, LLC 800 Corporate Circle, Suite 106 Harrisburg, PA 17110 Toll Free (877) 832-6952 Shareholder Letter Our investment philosophy is grounded in our belief that markets experience cycles on multiple time frames. The three main time frames we are concerned about are: secular periods, which are typically measured in decades, intermediate term cycles; which are typically measured in years and relate to the business cycle; and short term market trends, which are typically measured in weeks and months. Our investment process is designed to analyze and forecast the primary trends that are unfolding on these various time frames. This “top down” approach to investing is how we determine portfolio exposure and investment/trading opportunities.After establishing our assessment of where markets are positioned on various time frames, we proceed to determine the amount of exposure we want across geographic regions, asset classes, sectors, industries and at the individual security level. TEAM Financial Asset Management, LLC (“TEAM Financial”, “we” or “our”), the investment adviser to the TEAM Asset Strategy Fund (the “Fund”) believes that the major US stock market indexes began a secular bear market in the year 2000, which is now a decade in age. It is our belief that valuations and fundamentals are the greatest determinant of these long term cycles. US large cap equities reached an extreme level of over valuation in the late 1990’s, and even after a 10 year period are still at the very upper end of their historic range. In fact, we believe that the breadth of overvaluation in US equities is more severe in the fall of 2010 than in 2000, as small and mid cap stocks have joined their large cap brethren in being long term overvalued. This is in direct contrast with the year 2000, when market overvaluation was concentrated in large cap growth stocks, and the technology sector across the market cap spectrum. As a result of the overvaluation across the market cap spectrum, we believe the secular bear market is likely to last for another 10 years or even longer. From this secular perspective, we also believe that the US bond market has enjoyed its largest and most extended bull market in history. Bond yields have steadily declined since peaking in the mid teens in the early 1980’s, with the 10 year US treasury reaching historic lows in yield of just over 2% in the fall of 2008. We believe those are likely to be the secular low levels in US interest rates and that a secular bear market in bonds has commenced. Hard assets have historically displayed an inverse relationship with the secular trends in stocks.For example, commodity prices did very well on a relative basis during the Great Depression era of the 1930’s and excelled relative to stocks during the 1970’s. Conversely, commodities performed poorly relative to stocks in the 1950’s, 1980’s and 1990’s. Since the US equity market began its secular bear market in 2000, commodity markets have done exceptionally well. Two quick examples: oil prices have moved from close to $10 a barrel and gold from $260 per ounce in the late 1990’s to new all time highs over the past decade. Crude oil was up nearly 14 times when it peaked in July 2008 at over $147 per barrel, and gold’s recent ascent above $1,400 is an annualized return of over 15% per year over the past decade. While prices have certainly gone up quite a bit in many commodities over the past decade, we believe the secular bull market likely has at least another ten years to go. The secular shift in global wealth from developed markets to the emerging markets is something which we believe will continue for the next ten years, at least. As living standards for people in countries like Brazil, India and China continue to ascend, they consume more and more raw materials. The marginal growth in demand has surpassed the marginal growth in supply for raw materials, which is largely driven by technology advances. For example, crop yields have grown immensely over the past 50 years due to seed technology, irrigation and fertilizer use.However, the growth in dietary demands of the emerging world surpassed the growth in farming productivity over the past decade, and this is a cycle that is likely to endure for a number of years. Such structural supply/demand market dynamics are present in many commodities markets and should result in dramatically higher commodity prices over the next decade. In addition to the supply/demand situation with many commodities, we also believe that there is a secular shift occurring in global currency and sovereign debt markets. The global monetary system enacted in 1971, commonly referred to as Bretton Woods II, is coming to an end, in our opinion. The US dollar’s status as the global reserve currency is in peril. Many developed countries have debt levels which will be difficult for their societies to repay in current real terms. History is littered with nation states that have reached the level of indebtedness currently present in the US. The US is unique with its indebtedness, as all of the debt is denominated in our own currency, which makes the risk of default extremely low. As we’ve seen with the Federal Reserve’s actions since 2008, the US can simply print money in order to “repay” outstanding debt in nominal terms. Countries such as Greece and Ireland do not “enjoy” that luxury. These are some of the long term macro forces that we believe will be impacting financial markets over the coming decade. We believe that the prevalence of macro factors makes a top down investment approach timely. We also believe that an effective way to navigate such an environment is to maintain significant investment and trading flexibility across asset classes and currencies. Our investment approach entails wide discretion, which we treat with a great deal of reverence. We value your investment in the Fund and look forward to navigating the challenge that lies ahead. Management’s Discussion of Fund Performance Because the Fund’s strategy operates on multiple time frames, we prefer to address contributors and detractors of performance based on each time frame. On a long term time frame, our industry selection in precious metals miners was a positive contributor to performance. However, individual security selection within the industry was a significant detractor of performance on a relative basis. While we believe the intrinsic value of the individual miners we own, such as Northgate Minerals, Royal Gold, Yamana Gold and Minefinders, remains significantly above where they have traded in 2010, the stocks have all lagged the major industry indexes. As of the end of the period covered by this Annual Report, we continue to hold the positions as we maintain the belief that this will shift in our favor at some point over the next couple of years, and possibly in a dramatic fashion, but obviously there are never any assurances this will be the case. Our significant allocation to the energy sector, which is another long term theme we expect to generate healthy returns, was a detractor to performance during the first 10 months of 2010. The energy sector was a laggard and our individual stock selection was close to in line with the sector. Our allocation to exchange traded notes, which provides the Fund with ability to replicate the returns of the agricultural commodities markets, was a significant contributor to performance, as prices in commodities such as wheat, sugar, and cotton rose significantly. As of the end of the period covered by this Annual Report, we continued to maintain the belief that agricultural commodities are poised to go significantly higher over the next few years, though volatility is likely to be significant. A significant detractor to returns in the first 10 months of 2010 was our exposure in foreign exchange markets. We built up a significant position short the euro versus the US dollar, as well as a long position in the Canadian dollar versus the US dollar. This effectively creates a long Canadian dollar/short euro cross rate. We believe that the Canadian dollar is significantly undervalued relative to most major currencies. At the same time, we believe that the euro faces significant long term challenges due to the lack of political unity within the currency union, as well as the festering sovereign debt and banking system problems. We began to establish these positions in August and the euro continued to rally significantly versus both the US and Canadian dollars through October 31st, 2010. Our analysis is supportive of our positioning, and we expect the underlying fundamentals to eventually result in foreign exchange rates moving in our favor. Finally, part of our strategy involves utilizing hedging vehicles when our analysis suggests that there is a high probability of a market decline over any of our three time frames. For the 1st 10 months of 2010, our hedging activities were a detractor to performance. In anticipation of a significant market correction unfolding, we began to hedge stock market risk in late March, which turned out to be premature by approximately one month. This resulted in the Fund underperforming during the month of April, though some of that performance was recaptured during May as the correction did finally commence. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling 1-877-832-6952. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The FTSE All-World Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on December 30, 2009 (commencement of Fund operations) and held through October 31, 2010. The FTSE All-World Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange- traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-877-832-6952. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The investment objective of the TEAM Asset Strategy Fund (the “Fund”) is to provide high total investment return, which will generally be achieved through a combination of appreciation in capital and income. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the entire period from May 1, 2010 through October 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if the short-term redemption fee imposed by the Fund were included, your costs would have been higher. TEAM Asset Strategy Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid During Period Ended October 31, 2010 Actual* Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.93%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. TEAM Asset Strategy Fund Schedule of Investments October 31, 2010 Shares Value Common Stocks - 83.30% Banks - 2.68% Mitsubishi UFJ Financial Group, Inc. (b) $ Chemicals- 6.97% Intrepid Potash, Inc. (a) (c) Gold & Silver Ores - 21.27% Minefinders Corp., Ltd. (a) Northgate Minerals Corp. (a) Royal Gold, Inc. Yamana Gold, Inc. (c) Grain Mill Products- 6.15% Kellogg Company Mining - 10.26% Martin Marietta Materials, Inc. Vulcan Materials Company Petroleum & Natural Gas - 20.22% Diamond Offshore Drilling, Inc. Exxon Mobil Corp. Statoil ASA (b) Total SA (b) Services - 5.42% U.S. Global Investors, Inc. - Class A (c) Telecommunications - 10.33% AT&T, Inc. (c) Frontier Communications Corp. Verizon Communications, Inc. (c) TOTAL COMMON STOCKS (Cost $33,808,107) Exchange-Traded Funds - 10.80% ETFS Palladium Trust (a) ProShares UltraPro Short Russell 2000 (a) (f) TOTAL EXCHANGE-TRADED FUNDS (Cost $4,131,400) Exchange-Traded Notes - 4.60% ELEMENTS - Linked to the Rogers International Commodity Index - Agriculture Total Return - MLPF&S - 10/24/2022 (a) TOTAL EXCHANGE-TRADED NOTES (Cost $1,563,416) Money Market Securities - 1.55% Federated Prime Obligations Fund - Institutional Shares, 0.19% (d) TOTAL MONEY MARKET SECURITIES (Cost $671,529) See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Schedule of Investments - continued October 31, 2010 Call Options Purchased - 3.43% Outstanding Contracts Value Goldcorp, Inc. / January 2011 / Strike $43.00 (e) $ Microsoft Corp. / January 2011 / Strike $24.00 (e) Petroleo Brasileiro SA / January 2011 / Strike $35.00 (e) Proctor & Gamble Co. / January 2011 / Strike $60.00 (e) Wells Fargo & Co. / January 2011 / Strike $25.00 (e) TOTAL CALL OPTIONS PURCHASED (Cost $1,161,612) Put Options Purchased - 0.27% Ford Motor Co. / January 2012 / Strike $10.00 (e) TOTAL PUT OPTIONS PURCHASED (Cost $210,120) TOTAL INVESTMENTS (Cost $41,546,184) - 103.95% $ Liabilities in excess of other assets - (3.95)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) All or a portion of this security is held as collateral on forward currency contracts. (d) Variable rate security; the rate shown represents the yield at October 31, 2010. (e) Each Call/Put contract has a multiplier of 100 shares (f) Affilated issuers as defined in the Investment Company Act of 1940, are issuers in which the Fund held 5% or more of the outstanding voting securities. Investments in affiliates Beginning Shares Additions Reductions Ending Shares Dividend Income Value of affiliates at 10/31/10 ProShares UltraPro Short Russell 2000 - - $- $ See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Forward Currency October 31, 2010 Underlying Face Unrealized Original Amount at Appreciation Long Forward Currency Face Value Fair Value (Depreciation) CAD FX Contract, December 29, 2010 $ $ Total Long Forward Currency $ Underlying Face Unrealized Original Amount at Appreciation Short Forward Currency Face Value Fair Value (Depreciation) EURO FX Contract, November 29, 2010 ) $ ) $ ) Total Short Forward Currency $ ) See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Statement of Assets and Liabilities October 31, 2010 Assets Investments in securities, at fair value: Unaffiliated issuers (cost $38,556,524) $ Affiliated issuers (cost $2,989,660) Segregated cash Dividends receivable Receivable for fund shares sold Prepaid expenses Interest receivable Total assets Liabilities Payable to Adviser (a) Payable for forward currency contracts Payable to administrator, fund accountant, and transfer agent Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on: Investment securities Foreign Currency Transactions ) Net Assets $ Shares outstanding (unlimited number of no par shares authorized) Net Asset Value and offering price per share $ Minimum redemption price per share (NAV * 99%) (b) $ (a) See Note 5 in the Notes to the Financial Statements. (b) The Fund charges a 1.00% redemption fee on shares redeemed within 30 days of purchase. Shares are redeemed at the Net Asset Value if held longer than 30 calendar days. See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Statement of Operations For the period ended October 31, 2010 (a) Investment Income Dividend income (net of foreign withholding tax of $19,629) $ Interest income Total Investment Income Expenses Investment Adviser fee (b) Transfer agent expenses (b) Administration expenses (b) Registration expenses Fund accounting expenses (b) Offering costs expenses Custodian expenses (b) Auditing expenses Legal expenses 24f-2 expense Trustee expenses Pricing expenses Miscellaneous expenses Printing expenses Insurance expense Total Expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on: Investment securities Foreign currency translations ) Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) For the period December 30, 2009 (Commencement of Operations) to October 31, 2010. (b) See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Statement of Changes In Net Assets For the Period Ended October 31, 2010 (a) Increase (Decrease) in Net Assets due to: Operations Net investment income (loss) $ ) Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on: Investment securities Foreign currency translations ) Net increase (decrease) in net assets resulting from operations Capital Share Transactions Proceeds from shares sold Amount paid for shares redeemed ) Proceeds from redemption fees collected (b) Net increase (decrease) in net assets resulting from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period - End of period $ Undistributed net investment income (loss) included in net assets at end of period $ ) Capital Share Transactions Shares sold Shares redeemed ) Net increase (decrease) from capital share transactions (a) For the period December 30, 2009 (Commencement of Operations) to October 31, 2010. (b) The Fund charges a 1% redemption fee on shares redeemed within 30 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Financial Highlights (For a share outstanding during the period) For the Period Ended October 31, 2010 (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Paid in capital from redemption fees - (e) Net asset value, end of period $ Total Return (b) % (c) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of expenses to average net assets % (d) Ratio of net investment income (loss) to average net assets )% (d) Portfolio turnover rate % (a) For the period December 30, 2009 (Commencement of Operations) to October 31, 2010. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends if any. (c) Not annualized. (d) Annualized. (e) Less than $0.01/share See accompanying notes which are an integral part of these financial statements. TEAM Asset Strategy Fund Notes to the Financial Statements October 31, 2010 NOTE 1.ORGANIZATION The TEAM Asset Strategy Fund (the “Fund”) is an open-end, non-diversified series of the Valued Advisers Trust (the “Trust”).The Trust is a management investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated June 13, 2008 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds authorized by the Board of Trustees (the “Board”).The Fund’s investment adviser is TEAM Financial Asset Management, LLC (the “Adviser”).The investment objective of the Fund is to provide high total investment return, which will generally be achieved through a combination of appreciation in capital and income. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a regulated investment company (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the period ended October 31, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. federal tax authorities for the tax period ending October 31, 2010. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis (as determined by the Trustees). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statement and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income, net realized long-term capital gains and its net realized short-term capital gains, if any, to its shareholders on at least an annual basis.Dividends to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. TEAM Asset Strategy Fund Notes to the Financial Statements - continued October 31, 2010 NOTE 2.SIGNIFICANT ACCOUNTING POLICIES – continued Forward Currency Contracts - The Fund may engage in foreign currency exchange transactions. The value of the Fund’s portfolio securities that are invested in non-U.S. dollar denominated instruments as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates, and the Fund may incur costs in connection with conversions between various currencies. The Fund will conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through forward contracts to purchase or sell foreign currencies. A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. These contracts are traded directly between currency traders (usually large commercial banks) and their customers. The Fund will not, however, hold foreign currency except in connection with the purchase and sale of foreign portfolio securities.The Fund has engaged in foreign currency exchange transactions for the purpose of capitalizing on the movements of foreign currency value versus the U.S. dollar. Purchasing Put Options - The Fund may purchase put options. As the holder of a put option, the Fund has the right to sell the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire.The Fund may purchase a put option on an underlying security (a “protective put”) owned as a defensive technique in order to protect against an anticipated decline in the value of the security. Such hedge protection is provided only during the life of the put option when the Fund, as the holder of the put option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security’s market price. For example, a put option may be purchased in order to protect unrealized appreciation of a security where the Adviser deems it desirable to continue to hold the security because of tax considerations. The premium paid for the put option and any transaction costs would reduce any capital gain otherwise available for distribution when the security is eventually sold. Purchasing Call Options - The Fund may purchase call options. As the holder of a call option, the Fund has the right to purchase the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. The Fund may also purchase call options on relevant stock indexes. Call options may also be purchased by the Fund for the purpose of acquiring the underlying securities for its portfolio. Utilized in this fashion, the purchase of call options enables the Fund to acquire the securities at the exercise price of the call option plus the premium paid. At times the net cost of acquiring securities in this manner may be less than the cost of acquiring the securities directly. This technique may also be useful to the Fund in purchasing a large block of securities that would be more difficult to acquire by direct market purchases. So long as it holds such a call option rather than the underlying security itself, the Fund is partially protected from any unexpected decline in the market price of the underlying security and in such event could allow the call option to expire, incurring a loss only to the extent of the premium paid for the option. NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. TEAM Asset Strategy Fund Notes to the Financial Statements - continued October 31, 2010 NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, exchange-traded funds and exchange-traded notes, are generally valued by using market quotations, furnished by a pricing service. Securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security is classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security is classified as a Level 2 security. When market quotations are not readily available, when the Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review by the Board. These securities are categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities are categorized as Level 1 securities. Fixed income securities that are valued using market quotations in an active market are categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities are generally categorized as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities are categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued using the amortized cost method of valuation, which the Board has determined represents fair value. These securities will be classified as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. TEAM Asset Strategy Fund Notes to the Financial Statements - continued October 31, 2010 NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Derivative instruments the Fund invests in, such as forward currency contracts, are valued at the interpolated rates based on the prevailing banking rates and are generally categorized as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Fund is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Fund’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Fund is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available.Any fair value pricing done outside the Fund’s approved pricing methods must be approved by the Pricing Committee of the Board. The following is a summary of the inputs used to value the Fund’s investments as of October 31, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
